DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11 and 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bigelow (US PgPub #2012/0318928) in view of Kinstler (US PgPub #2015/0144739).
For Claim 11, figure 1 and paragraph [0026] of Bigelow ‘928 disclose an assembly comprising: a deployable first deployed electromagnetic radiation deflector shield (30) comprising a first electromagnet configured to generate a first magnetic field; a deployable second deployed electromagnetic radiation deflector shield comprising a second electromagnet configured to generate a second magnetic field, wherein the first and second magnetic fields together define a primary magnetic field; and a spacecraft (10), wherein the first and second deployed electromagnetic radiation deflectors shield are each deployed to a distance away from the spacecraft.  While Bigelow ‘928 is not specific about the magnetic fields that are being created interfering with the spacecraft, figure 1 and paragraph [0034] of Kinstler ‘739 teaches creating magnetic fields to protect the spacecraft (16) and making sure that the magnetic field does not interfere with the spacecraft so that internal magnetic shielding is not needed.  Therefore it would have been obvious to someone of ordinary skill in the art at the time of the invention to modify Bigelow ‘928 to have a designed magnetic field structure so that it does not interfere with the spacecraft as taught by Kinstler ‘739 in order to avoid needing heavy internal magnetic shields.
For Claim 13, figure 1 of paragraph [0026] discloses that the shields are stowed within the spacecraft when not deployed from the spacecraft.
For Claim 14, figure 1 and paragraph [0026] of Bigelow ‘928 disclose that the primary magnetic field creates a zone of minimum radiation, and wherein the entire spacecraft lies within the zone of minimum radiation.
For Claim 15, figure 1 and paragraph [0026] of Bigelow ‘928 disclose that the first deployed electromagnetic radiation deflector shield is repositionable relative to the second deployed electromagnetic radiation deflector shield to adjust at least one of a size and a shape of the zone of minimum radiation.

Claims 1, 4, 8-10, and 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bigelow (US PgPub #2012/0318928) in view of Kinstler (US PgPub #2015/0144739) and Massonnet (US PgPub #2007/0278351).
For Claims 1 and 10, figure 1 of Bigelow ‘928 disclose an assembly comprising: a deployable deployed electromagnetic radiation deflector shield (30) comprising a power supply; and an electromagnet configured to generate a magnetic field to deflect radiation; and a spacecraft (10), wherein the deployed electromagnetic radiation deflector shield is deployed at a distance away from the spacecraft.  While Bigelow ‘928 is not specific about the magnetic fields that are being created interfering with the spacecraft, figure 1 and paragraph [0034] of Kinstler ‘739 teaches creating magnetic fields to protect the spacecraft (16) and making sure that the magnetic field does not interfere with the spacecraft so that internal magnetic shielding is not needed.  Therefore it would have been obvious to someone of ordinary skill in the art at the time of the invention to modify Bigelow ‘928 to have a designed magnetic field structure so that it does not interfere with the spacecraft as taught by Kinstler ‘739 in order to avoid needing heavy internal magnetic shields.  
While Bigelow ‘928 teaches that the electromagnetic radiation deflector shield is tethered so that it can be stored in the spacecraft, figure 2 of Massonnet ‘351 teaches using a deflector shield (4) that is unattached to the spacecraft (2).  Therefore it would have been obvious to someone of ordinary skill in the art at the time of the invention to modify Bigelow ‘928 with the unattached, separated shielding satellite, as taught by Massonnet ‘351 in order to have the ability to place the shield in any desired position.
For Claim 4, figure 1 of Bigelow ‘928 discloses that the magnetic field is configured to vary in strength to optimize a zone of minimum radiation.
For Claims 8-9, figure 1 of Bigelow ‘928 discloses a sensor (70) configured to sense radiation.  While Bigelow ‘928 shows the ability to move the shield, it is silent about moving with a propulsion device.  However, figure 2 of Massonnet ‘351 teaches that the shield spacecraft (4) has a thruster (44) that is controlled by a thruster control unit (43) in order to move to shield so as to align with the spacecraft (2) and the direction that needs to be shielded (1).  Therefore it would have been obvious to someone of ordinary skill in the art at the time of the invention to modify Bigelow ‘928 with the movable shield of Massonnet ‘351 in order to have the ability to place the shield in any desired location.
For Claim 16, figure 1 of Bigelow ‘928 discloses a method for using a deployed electromagnetic radiation deflector shield (30) comprising: deploying the deployed electromagnetic radiation deflector shield from a spacecraft (10), moving the deployed electromagnetic radiation deflector shield into a desired position relative to the spacecraft; and generating a magnetic field to deflect radiation from the spacecraft, wherein the deployed electromagnetic radiation deflector shield is deployed at a distance.  While Bigelow ‘928 is not specific about the magnetic fields that are being created interfering with the spacecraft, figure 1 and paragraph [0034] of Kinstler ‘739 teaches creating magnetic fields to protect the spacecraft (16) and making sure that the magnetic field does not interfere with the spacecraft so that internal magnetic shielding is not needed.  Therefore it would have been obvious to someone of ordinary skill in the art at the time of the invention to modify Bigelow ‘928 to have a designed magnetic field structure so that it does not interfere with the spacecraft as taught by Kinstler ‘739 in order to avoid needing heavy internal magnetic shields.
While Bigelow ‘928 teaches that the electromagnetic radiation deflector shield is tethered so that it can be stored in the spacecraft, figure 2 of Massonnet ‘351 teaches using a deflector shield (4) that is unattached to the spacecraft (2).  Therefore it would have been obvious to someone of ordinary skill in the art at the time of the invention to modify Bigelow ‘928 with the unattached, separated shielding satellite, as taught by Massonnet ‘351 in order to have the ability to place the shield in any desired position.
For Claim 17, figure 1 of Bigelow ‘928 discloses a sensor (70) configured to sense radiation.  While Bigelow ‘928 shows the ability to move the shield, it is silent about moving with a propulsion device.  However, figure 2 of Massonnet ‘351 teaches that the shield spacecraft (4) has a thruster (44) that is controlled by a thruster control unit (43) in order to move to shield so as to align with the spacecraft (2) and the direction that needs to be shielded (1).  Therefore it would have been obvious to someone of ordinary skill in the art at the time of the invention to modify Bigelow ‘928 with the movable shield of Massonnet ‘351 in order to have the ability to place the shield in any desired location.
For Claim 18, figure 1 of Bigelow ‘928 discloses that the shield comprises a power supply and an electromagnet, and wherein generating a magnetic field comprises supplying power from the power supply to the electromagnet.
For Claim 19, figure 1 of Bigelow ‘928 discloses generating a magnetic field creates a zone of minimum radiation, and wherein the entire spacecraft lies within the zone of minimum radiation.
For Claim 20, figure 1 and paragraph [0026] of Bigelow ‘928 discloses that the shield is first deployed electromagnet radiation deflector shield, the method further comprising: deploying a second deployed electromagnetic radiation deflector shield from the spacecraft; and repositioning the first deployed electromagnetic radiation deflector shield relative to the second deployed electromagnetic radiation shield to adjust at least one of a size and shape of the zone of minimum radiation.

Claims 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bigelow (US PgPub #2012/0318928) in view of Kinstler (US PgPub #2015/0144739) and Massonnet (US PgPub #2007/0278351) as applied to claim 1 above, and further in view of Bamford (US PgPub #2011/0049303).
For Claim 2 and 3, while Bigelow ‘928 is silent about using a plasma injector, figure 2 and paragraph [0040] of Bamford ‘303 teaches an electromagnetic radiation deflector shield that comprises a plasma injector (48) configured to inject a plasma gas of barium or lithium into the magnetic field to boost the effectiveness of the magnetic field.  Therefore it would have been obvious to someone of ordinary skill in the art at the time of the invention to modify Bigelow ‘928 with a plasma injector as taught by Bamford ‘303 in order to provide a more effective magnetic field for greater shielding.

Claims 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bigelow (US PgPub #2012/0318928) in view of Kinstler (US PgPub #2015/0144739) and Massonnet (US PgPub #2007/0278351) as applied to claim 1 above, and further in view of Kinstler (US Patent #7484691).
For Claims 5-7, while Bigelow ‘928 discloses the use of coils, it is silent about using a refrigeration system.  However, column 9, lines 48-64 of Kinstler ‘691 teach using helium refrigerant as part of a refrigerant unit in order to reduce the temperature of the system in order to generate a better magnetic field.  Therefore it would have been obvious to someone of ordinary skill in the art at the time of the invention to modify Bigelow ‘928 with the refrigerant system of Kinstler ‘691 in order to provide a colder system to create a stronger magnetic field.

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bigelow (US PgPub #2012/0318928) in view of Kinstler (US PgPub #2015/0144739) as applied to claim 11 above, and further in view of Massonnet (US PgPub #2007/0278351).
For Claim 12, While Bigelow ‘928 teaches that the electromagnetic radiation deflector shield is tethered so that it can be stored in the spacecraft, figure 2 of Massonnet ‘351 teaches using a deflector shield (4) that is unattached to the spacecraft (2).  Therefore it would have been obvious to someone of ordinary skill in the art at the time of the invention to modify Bigelow ‘928 with the unattached, separated shielding satellite, as taught by Massonnet ‘351 in order to have the ability to place the shield in any desired position.

Response to Arguments
Applicant's arguments filed 4/29/2022 have been fully considered but they are not persuasive.
With respect to the first argument under heading A for claims 11 and 13-15 on pages 6-9 that the combination of Bigelow ‘928 in view of Kinstler ‘691 does not teach that the primary magnetic field does not interfere with the spacecraft, the Examiner respectfully disagrees.  The Examiner is not replacing the electromagnetic radiation deflector shield of Bigelow ‘928 with the dual magnetic canceling shields of Kinstler ‘691.  The Examiner is just relying on Kinstler ‘691 to teach that it is known to prevent the magnetic field of the shield to go within the spacecraft and that this allows for no shielding to be required for the spacecraft thus reducing the weight of the spacecraft.  This known motivation would make it obvious to someone of ordinary skill in the art at the time of the invention to place the deployable deflector shield far enough away from the spacecraft so as to not need heavy shielding for the spacecraft.
With respect to the second argument under heading B for claims 1, 4, 8-10, and 16-20 on pages 9-11that the combination of Bigelow ‘928 in view of Kinstler ‘691 and Massonnet ‘351, the Examiner holds his response as presented above with respect to Bigelow ‘928 and Kinstler ‘691.  Additionally the Applicant argues that Massonnet ‘351 does not teach the shield (4) from interfering with the spacecraft (2).  However, the Massonnet ‘351 reference was used to teach that it is known in the art to have a separate, non-connected shielding device that is placed at a distance from the satellite or spacecraft in order to block a desired radiation.  This in combination with Bigelow ‘928 and Kinstler ‘691 which teach not having a shielding device create a magnetic field to interfere with the spacecraft in order to reduce spacecraft shielding and therefore weight, teach the claim limitations as presented.  The Examiner maintains his rejection.
With respect to the final arguments under sections C-E for claims 2-3, 5-7, and 12 on pages 12-14 that dependent claims to not teach deploying the field generator to a distance that prevents interference of the of the magnetic field with the spacecraft.  The Examiner holds his rejection and maintains his response to the rejections as presented above.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 







Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP J BONZELL whose telephone number is (571)270-3663. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Michener can be reached on 571-272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHILIP J BONZELL/Primary Examiner, Art Unit 3642                                                                                                                                                                                                        5/10/2022